GREEN, Judge.
J.H. Williams Oil Co., Inc. (Williams Oil), challenges a final order of the Department of Environmental Protection (the Department) that denied its petition to initiate a proceeding under section 120.57, Florida Statutes (1995). We affirm.
In its petition filed in 1997, Williams Oil contended it was entitled to an administrative hearing under section 120.57 because the Department had taken final agency action on the merits of the company’s request for reimbursement of environmental cleanup costs under Florida’s “Good Samaritan Statute.” See § 376.305(6), Fla. Stat. (1991), repealed by ch. 96-277, Laws of Fla. Specifically, Williams Oil maintained that the Department’s inaction on its request for reimbursement, made in 1994, amounted to a denial of its claim. The Department entered a final order denying Williams Oil’s petition for an administrative hearing on the basis that the issue was not ripe for review under section 120.57. The agency ruled that it was still investigating Williams Oil’s entitlement to reimbursement and had not yet determined whether the company was eligible under the Good Samaritan Statute. We affirm the Department’s denial of Williams Oil’s petition for a section 120.57 administrative hearing.
Williams Oil further argued that such prolonged inaction on its request for reimbursement estopped the Department from denying relief. We disagree, but we recognize that the Department has taken an inordinate time to process Williams Oil’s application. We note that during the pendency of this appeal, the Department asked this court to relinquish jurisdiction so it could enter a final order on the merits of Williams Oil’s claim under the Good Samaritan Statute. We declined to relinquish jurisdiction in this appeal on the basis that such action was unnecessary because Williams Oil’s appeal of the denial of its petition for a section 120.57 *905hearing did not divest the Department of jurisdiction to enter a final order on Williams Oil’s eligibility for reimbursement. While Williams Oil’s request for an administrative hearing and its request for reimbursement are interrelated, they are separate claims for final agency action. Nevertheless, we direct the Department on remand to enter an order without delay on the merits of Williams Oil’s request for reimbursement. At that point, Williams Oil may petition for a hearing as provided in section 120.57.
Affirmed and remanded with directions.
PARKER, C.J., and ALTENBERND, J., concur.